Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/22 has been entered.

Claims Status:
Claims 2-8 and 35 have been cancelled.
Claims 9-34, 36-49 have been withdrawn.
Claims 1, 50 and 51 are under examination.

Withdrawn rejections
Applicant's amendments and arguments filed 6/30/22 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. Claim(s) 1 and 6 were rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Sternoff et al. (US 20130022643 filed July 22, 2011) and claims 1 and 6-8 were rejected under 35 U.S.C. 103(a) as being unpatentable over Sternoff et al. (US 20130022643 filed July 22, 2011) and claims 1 and 6-8 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9393261 in view of Sanjeev et al. (US 20100203088) and claims 1 and 6-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10687535 as evidenced by “gel” ([online] Britannica retrieved on 11/2/21 from: https://www.britannica.com/science/gel; 1 page).  Applicant’s amendments have overcome these rejections.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between the Groups, as set forth in the Office action mailed on 9/24/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 9/24/21 is partially withdrawn.  Claims 16-32, directed to chelated metal oxide particles suspended in a polyol infused into a polymer host are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 33-49, directed to Groups withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Guerry Grune on 8/25/22.

The application has been amended as follows: 
In the claims:
Cancel claims 9-15 and 29, 33, 34 and 36-51.
Replace claim 1 with: An antimicrobial, antibacterial, and/or anti-viral, composition comprising; chelated silver oxide particles suspended in a glycerine and water based liquid, wherein said chelated silver oxide particles are homogeneously dispersed in said glycerine and water liquid based composition and wherein said chelated silver oxide particles exist as a stable complex suspension in said glycerine and water liquid based composition such that a concentration of said chelated silver oxide particles of said stable complex suspension are in a concentration of at least 0.30 weight percent and remain suspended in said glycerine and water based liquid composition and wherein said stable complex suspension forms no precipitate and wherein said chelated metal oxide particles remain homogeneously suspended in said glycerine and water liquid based composition that is a chelated silver oxide complex suspension wherein said silver oxide complex suspension is a carrier combined with and infused into a polymer host that can be pelletized. 
Replace claim 16 with: Articles of manufacture for antibacterial, antimicrobial, and/or antiviral products, wherein said articles comprise the composition of claim 1; wherein the chelated silver oxide complex is in a concentration of at least 0.001 weight percent silver oxide infused within said polymer such that said concentration of said chelated silver oxide complex is no greater than 25 weight percent of a polymeric host composition.
Replace claim 17 with: The articles of manufacture of claim 16, wherein said articles of manufacture are selected from the group consisting of: medical devices and hospital products, tubing, masks, mats, plastic cups, surgical instruments, catheters, cannulae, stents, guide wires, implant devices, contact lenses, IUDs, peristaltic pump chambers, endotracheal tubes, gastroenteric feeding tubes, arteriovenous shunts, condoms, oxygenator and kidney membranes, gloves, pacemaker leads, and wound dressings.
Replace claim 18 with: The articles of manufacture of claim 16, wherein said polymeric host composition reduces or eliminates bacteria without changing measurable physio-chemical properties of said polymeric host composition.
Replace claim 19 with: The articles of manufacture of claim 16, wherein said articles are selected from the group consisting of: toys, bottles, pacifiers, diaper creams and ointments and wound healing substances.
Replace claim 20 with: The articles of manufacture of claim 19, selected from the group consisting of: kitchen appliances, countertops and cutting boards.
Replace claim 21 with: The articles of manufacture of claim 16, selected from the group consisting of: household products, bathroom accessories, bathroom fixtures, flooring, cleaning products, air filtration items, food storage items, HVAC, luggage, antibacterial shower curtains and products for office and school usage.
Replace claim 22 with: The articles of manufacture of claim 16, selected from the group consisting of: sporting equipment mouthguards, mouthpieces, and dental appliances.
Replace claim 23 with: The articles of manufacture of claim 16, selected from the group consisting of: vacuum cleaners, water filters storage devices, aircraft interiors, baby changing stations, cleaning supplies, commercial high chairs, dispensers, door hardware, electronics, elevators, storage units, surface coatings, and transportation products.
Replace claim 24 with: The articles of manufacture of claim 16, selected from the group consisting of: automobile interiors, steering wheels and steering wheel covers, window handles, buttons, and dashboards.
Replace claim 25 with: The articles of manufacture of claim 16, selected from the group consisting of: yoga or other exercise and gymnastic or wrestler mats, mattresses, and handles for gym equipment.
Replace claim 26 with: The articles of manufacture of claim 16, selected from the group consisting of: water floatation devices, boats and boat interior/exterior surfaces, watercraft, and respective watercraft surfaces.
Replace claim 27 with: The articles of manufacture of claim 16, selected from the group consisting of: aircraft interiors, serving trays, air vents, and seats or seat coverings.
Replace claim 28 with: The articles of manufacture of claim 16, selected from the group consisting of: antibacterial and UV resistant window coverings, footwear, medical textiles, water and outdoor/indoor protective wear.
Replace claim 30 with: The articles of manufacture of claim 16, selected from the group consisting of: antibacterial toothbrushes, handles and bristles thereof.
Replace claim 31 with: The articles of manufacture of claim 16, selected from the group consisting of: communications devices, cell phones, personal computers, computer tablets and mobile, handheld, communications devices.
Replace claim 32 with: The articles of manufacture of claim 16, selected from the group consisting of: utensils, plastic forks, knives, and spoons.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of Sternoff et al. (US 20130022643) does not teach or suggest, alone or in combination, infusion of the chelated silver oxide complex suspension into a polymeric host that can be pelletized. Accordingly, it would then only be through hindsight using the instant inventor’s disclosure as a blueprint that the ordinary artisan would modify the art of record to derive the instantly claimed subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 16-28 and 30-32 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613